co CS sa DH w Sf WwW NHN

NN bw NB PY WN NY BRD ORD ROO ee ee eee ee

 

 

Case 2:06-cv-00008-JAD-EJY Document 29 Filed 06/21/21. Page 1 of 1

 

 

 

RECEIyEb| |

 

 

 

 

 

 

 

—_.__ FILED
-——_— ENTERED J SERVED! 07
COUNSELAPARTIES OF RECO
Darren Chaker JUN 21 2021
1140 Wall Street #77
La Jolla, CA 92038 CLERK US DISTRICT CGURT
DarrenChaker@Gmail.com DISTRICT OF NEVADA pePuT
Self-Represented
UNITED STATES DISTRICT COURT 2
|
DISTRICT OF NEVADA
|
DARREN CHAKER-DELNERO, Case No.: 2:06-cv-00008-BES-EJY
Plaintiff, PETITION TO REOPEN CASE

Vv.
NEVADA FEDERAL CREDIT UNITON,
et. al.

Defendant.

 

 

COMES NOW PLAINTIFF DARREN CHAKER and files this Petition to Reopen
Case,

The statute Plaintiff seeks to seal records under was enacted in 2019. Judicial
Council Forms were made available to utilize the statute in 2020. Due to the serious
nature of the issues contained in the papers presented to this honorable court and recent
enactment of the statute allowing Plaintiff a statutorial basis to rely on, it is requested this

matter is reopened for the limited purpose of deciding the motion before it.

DATED: June 16, 2021 Respectfully submitted,

5 a
Darren Chaker
Plaintiff

 

 

 

 

 

 

 

 
